Martin, J.,
delivered the opinion of the court.
The plaintiffs claim a sum of money on a sale, confirmation and exchange of lands between their ancestor and the defendant. He pleaded the general issue, payment and prescription. The plaintiffs are appellants from the judgement, by which the court decreed, that it appearing to its satisfaction, that the debt claimed by the plaintiffs was paid and extin*454guished, there should be judgement for the defendant. This of fact, is the only one complained of; and the case has been submitted to us without argument. There is documentary and other evidence; the examination of which has , . . led us to the conclusion, that the judge did not err.
It is, therefore, ordered, adjudged, and decreed, that the 7 7 7 Jo? 7 judgement of the District Court be affirmed, with costs in ,. , both courts.